[DO NOT PUBLISH]



                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                       No. 10-11204
                                                                   NOVEMBER 21, 2011
                                   Non-Argument Calendar
                                                                        JOHN LEY
                                 ________________________                CLERK

                             D.C. Docket No. 8:08-cv-02514-MAP



JOSE JAVIER PACHECO MIRANDA,

lllllllllllllllllllll                                               Plaintiff-Appellant,


                                            versus

COMMISSIONER OF SOCIAL SECURITY,

lllllllllllllllllllll                                              Defendant-Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                     (November 21, 2011)

Before EDMONDSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Jose Javier Pacheco Miranda appeals pro se the judgment that affirmed the

denial of his application for disability insurance benefits and supplemental

security income from the Social Security Administration. 42 U.S.C. §§ 405(g),

1383(c)(3). Pacheco argues that the administrative law judge (1) erroneously

failed to give controlling weight to statements of Pacheco’s treating psychiatrist,

H. Botros-Mikhail, that Pacheco’s major depression disorder prevents him from

working; (2) failed to consider Pacheco’s back pain, high blood pressure, or side

effects of his medication in assessing his residual functional capacity; and (3)

denied him due process. We affirm.

      We review the decision by the Commissioner “to determine if it is supported

by substantial evidence and based on proper legal standards.” Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). “‘Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.’” Id. (quoting Lewis v.

Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997). That review “precludes deciding

the facts anew, making credibility determinations, or re-weighing the evidence.”

Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

      Substantial evidence supports the decision to discount Botros-Mikhail’s

statement in April 2007 that Pacheco’s depression disorder rendered him unable to

                                          2
handle job-related stress or interact socially. Botros-Mikhail’s statement, which

was made in a form used to request food stamps, is inconsistent with his medical

notes about Pacheco’s mental condition, the opinions of other doctors who

evaluated Pacheco, and Pacheco’s testimony. Id. at 1212; Edwards v. Sullivan,

937 F.2d 580, 583–84 (11th Cir. 1991). Botros-Mikhail recorded in his March,

April, and June 2007 medical notes that Pacheco’s depression had subsided with

medication. In November 2007, Gerald Mussenden, a psychologist, opined that

Pacheco was “emotionally stable,” could recall and complete tasks, could interact

socially, and did not suffer from any neurological problems. And Pacheco

testified that he interacted four to five days a week with his minister and members

of his church, he contacted people regularly to request transportation to

appointments, and he cooked, cleaned, shopped, and managed his finances. The

administrative law judge had “good cause” to reject Botros-Mikhail’s April 2007

statement. Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004).

      Pacheco argues that his case should be remanded for the administrative law

judge to consider six new exhibits, but Pacheco fails to establish that the exhibits

are “noncumulative” or are “material such that a reasonable possibility exists that

the new evidence would change the administrative result,” Falge v. Apfel, 150

F.3d 1320, 1323 (11th Cir. 1998). Two letters and two verification forms prepared

                                          3
by Botros-Mikhail are cumulative of evidence already in the record that Pacheco

suffers from depression disorder, and the attorney letter and police report do not

contain information material to his eligibility for benefits.

      The decision of the administrative law judge reflects that he considered all

of the medical evidence in determining Pacheco’s residual functional capacity.

Pacheco argues that the decision failed to account for an injury to his lower back,

but the administrative law judge found that Pacheco suffered degenerative lumbar

disc disease with chronic back pain, 20 C.F.R. § 416.920(a)(4)(ii), (c), and was

limited to sedentary work with restrictions on weight and mobility. That finding is

consistent with the medical records of a treating physician, Emma Ocampo, that by

April 2005 Pacheco did not require any pain medication for his back and could

walk on his heels and with the reports issued by two examiners in March 2006 and

a physical therapist in May 2006 that Pacheco was falsely “magnifying” his pain.

      Pacheco also argues that the administrative law judge decision failed to

account for three other conditions, but Pacheco failed to present any medical

evidence that these alleged conditions limited his ability to work. Pacheco

contends that he suffers from high cholesterol, but the only evidence of that

condition is a self-report that Pacheco made to an emergency room physician.

Pacheco contends that he has high blood pressure, but Dr. Ocampo recorded in

                                           4
April 2007 that Pacheco’s blood pressure had returned to normal. Pacheco also

complains about the side effects of anti-depression medication, but in May 2007,

five months after he began taking the medication, Dr. Botros-Mikhail recorded

that Pacheco did not report any side effects.

      The administrative law judge did not violate Pacheco’s right to due process.

Pacheco was represented at his hearing, and “the record as a whole reveals that no

relevant facts, documents, or other evidence were omitted from . . . consideration

[by] or [in the] findings” of the administrative law judge. Smith v. Schweiker, 677

F.2d 826, 830 (11th Cir. 1982). Pacheco submitted numerous records from

physicians about his physical and mental conditions, and the hypothetical

questions that the administrative law judge posed to the vocational expert revealed

that he had considered Pacheco’s medical records as well as his testimony about

his ailments. When the vocational expert stated that Pacheco would likely have to

satisfy a “pace” requirement to work as a sorter, the administrative law judge

referred Pacheco to a psychologist for further evaluation. Pacheco received a full

and fair hearing before the administrative law judge.

      The denial of Pacheco’s application for benefits is AFFIRMED.




                                          5